Citation Nr: 1627724	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinea pedis and miliaria rubra (claimed as skin rash of the back and chest).  

Jurisdiction now lies with the Roanoke, Virginia RO.  

In March 2015, the Board remanded the instant claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims, in essence, that service connection is warranted for a skin disorder based upon service incurrence.  In March 2015, the instant claim was remanded for further development, to include a VA examination to ascertain whether the Veteran actually has a skin disability and whether it is related to service.  

The Veteran underwent a VA skin disease examination in January 2016.  During the January 2016 VA examination, the Veteran indicated that he was retired in 2005 on Social Security Administration (SSA) disability benefits.  He did not report for what disabilities he received benefits.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit  held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, it is not clear whether the Veteran is in receipt of SSA disability benefits for a skin disorder.  Since the potential relevancy of the SSA decision and the records it considered cannot be ignored, these records are necessary for review before a decision may be made regarding his claim.  

At the January 2016 examination, the examiner opined that it was less likely as not that the Veteran's claimed dermatitis condition is due to military service.  The examiner explained that there was no objective evidence of a chronic, debilitating skin condition beginning on active duty, and of that very same condition continuing to be a problem status post active duty service.  Also, the examiner noted that there was no documented ongoing care for the claimed skin conditions that would link the claimed conditions to active duty service, 38 years later.  It, thus, appears that the negative nexus opinion was based on the lack of post service medical records documenting care following service.  This is an inadequate rationale.  The examiner must consider the Veteran's contentions regarding post service symptoms/treatment.  If the examiner does not find the Veteran to be credible, he/she must provide a rationale for such a conclusion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

The Veteran should also be asked to identify all post-service providers of medical care for a skin disorder.  The AOJ should attempt to obtain copies of medical records relating thereto, following the receipt of consent from the Veteran.

2.  Obtain a copy of the decision and records considered by the Social Security Administration  in making its decision for Social Security disability benefits.  Any negative response should be included with the claims file.  

3.  Thereafter, the Veteran should be afforded an appropriate VA dermatology examination.  The claims file must be made available and reviewed by the examiner.  Such review should be noted in the record.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed skin disorder had its onset in-service or is otherwise shown to have been incurred in,  due to, or related to an event of service.  It is not sufficient to base a negative nexus opinion solely on the lack of medical records of post-service care or other objective evidence.  The examiner should consider the Veteran's statements.  If his statements are not found to be credible, the reasoning for such a conclusion should be explained.

All findings and conclusions should be set forth in a legible report.  A supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.   
 
4. Thereafter, readjudicate the Veteran's service connection claim for a skin disorder, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

